Citation Nr: 1723906	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right knee. 

2.  Entitlement to service connection for osteoarthritis of the left knee.  


REPRESENTATION

Veteran represented by:	Barbara Lincoln, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from April 1973 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims of entitlement to service connection for bilateral knee conditions.

In March 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing is associated with the Veteran's electronic record. 

The claims were previously remanded in May 2016 for further development, including affording the Veteran the opportunity to undergo a VA examination.  A June 2016 supplemental statement of the case continued the denial of the claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). 

The Veteran contends that he is entitled to service connection for osteoarthritis in his bilateral knees.  He has put forth several theories of entitlement, namely that the arthritis in his knees is the result of a documented hip injury in service and subsequent use of crutches and, alternatively, that the arthritis in his knees is the result of an injury sustained when he stepped in a hole during physical training in service.  The Veteran has testified to knee pain during and since service and the record confirms that he was a track runner.  He has also stated that he has suffered knee pain since military service.

The claims were remanded in May 2016 to afford the Veteran a VA examination, which was conducted in June 2016.  After review of the claims file and physical examination of the Veteran, the examiner opined that the left and right knee conditions were less likely than not incurred in or caused by service.  The examiner noted the service treatment records regarding the hip injury in service and the first indication of bilateral knee arthritis in 2008.  She stated that the current knee conditions were not caused by or the result of service because there were no nexus documents.  However, the opinion did not contain a discussion as to whether the in-service hip injury sustained by the Veteran and subsequent use of crutches, and/or whether his having stepped into a hole during physical training during service, contributed in any way to his osteoarthritis of the right and left knees.  Accordingly, a remand is warranted for the purpose of obtaining a clarifying supplemental opinion in this regard.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from a VA examiner to address the Veteran's claim of entitlement to service connection for his bilateral knee conditions.  The claims file and a copy of this REMAND are to be made available to the examiner for review.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner must review the claims file and provide opinions as to:

a)  Given the particulars of this Veteran's medical history, is at least as likely as not (50 percent or greater probability) that the Veteran's hip injury and subsequent use of crutches during service caused any bone or joint damage that has resulted in, or is related to, any bilateral knee condition, including osteoarthritis, that he now has?

b) Given the particulars of this Veteran's medical history, is at least as likely as not (50 percent or greater probability) that the Veteran's having stepped in a hole during physical training during service caused any bone or joint damage that has resulted in, or is related to, any bilateral knee condition, including osteoarthritis, that he now has?

c) Given the particulars of this Veteran's medical history, is at least as likely as not (50 percent or greater probability) that the cumulative effect of the Veteran's hip injury and subsequent use of crutches during service, and his having stepped in a hole during physical training during service, caused any bone or joint damage that has resulted in, or is related to, any bilateral knee condition, including osteoarthritis, that he now has?

In the making the above assessments, the examiner is asked to discuss whether there is a medically sound basis to attribute any bilateral knee condition, including osteoarthritis, to either or all of the in-service elements, i.e., the hip injury and subsequent use of crutches during service and/or the Veteran's having stepped into a hole during physical training during service; or whether any bilateral knee condition, including osteoarthritis, is more properly attributable to intercurrent causes.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

2.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

